In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  (Filed: October 27, 2015)

* * * * * * * * * * * * * * *                        UNPUBLISHED
SAMUEL GRAY,                  *
                              *                      No. 13-880V
            Petitioner,       *
                              *
v.                            *                      Special Master Roth
                              *
SECRETARY OF HEALTH           *                      Attorneys’ Fees and Costs;
AND HUMAN SERVICES,           *                      Reasonable Amount Requested to
                              *                      which Respondent does Not
Respondent.                   *                      Object
                              *
* * * * * * * * * * * * * * *

Verne E. Paradie, Jr., Maglio, Paradie Sherman Walker and Worden, Lewiston, ME for
petitioner.
Gordon E. Shemin, U.S. Dept. of Justice, Washington, DC for respondent.

                       ATTORNEYS’ FEES AND COSTS DECISION1

       On October 21, 2015, a decision dismissing this case for insufficient proof was entered.
On October 27, 2015, the parties filed a Stipulation of Fact Concerning Attorneys’ Fees and
Costs. According to the stipulation, respondent does not object to a total award of attorneys’ fees
and costs in the amount of $10,534.20. In accordance with General Order #9, petitioner incurred
$1,500.00 in out-of-pocket litigation expenses.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s counsel’s
lack of objection to petitioner’s counsel’s fee request, the undersigned GRANTS petitioner’s
motion for approval and payment of attorneys’ fees and costs.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.

                                                1
       Accordingly, an award should be made as follows:

              1. in the form of a check jointly payable to petitioner and Verne E. Paradie in the
                 amount of $10,534.20.

              2. in the form of a check payable to petitioner in the amount of $1,500.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.2

        IT IS SO ORDERED.

                                             s/Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                               2